Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 1 of 13 Page ID #:282



  1   Moses S. Bardavid (SBN 200296)
  2   LAW OFFICES OF MOSES S. BARDAVID
      15910 Ventura Boulevard
  3
      Suite 1405
  4   Encino, CA 91436
      Tel: (818) 582-3463
  5
      Fax: (818) 582-3465
  6
      Attorneys for Defendant,
  7
      JOE ROZSA aka JOSEPH RICHARD ROZSA
  8   aka JAY RICH VEYRON
  9
                         UNITED STATES DISTRICT COURT
 10
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11

 12   KEVIN ZHANG INC., a California                    Case No.: 2:20-cv-06247--SVW-AFM
 13
      corporation,
      and KEVIN ZHANG, an individual,                   Judge: Hon. Stephen V. Wilson
 14

 15
                    Plaintiffs,                         DEFENDANT, JOE ROZSA’S
            v.                                          REPLY IN SUPPORT OF MOTION
 16                                                     TO DISMISS COMPAINT WITH
 17
      JOE ROZSA aka JOSEPH RICHARD                      PREJUDICE PURSUANT TO FED.
      ROZSA                                             R. CIV. P. 12(b)(2) & (6) AND
 18   aka JAY RICH VEYRON, an individual,               SPECIAL MOTION TO STRIKE
 19
      and                                               PURSUANT TO THE CALIFORNIA
      DOES 1-10,                                        ANTI-SLAPP STATUTE, CODE OF
 20                                                     CIVIL PROCEDURE SECTION
 21                 Defendants.                         425.16

 22

 23                                                     Hearing:
                                                        Date:      October 5, 2020
 24                                                     Time:.     1:30 p.m.
 25                                                     Courtroom: 10A, 10th Floor

 26                                                     Complaint Filed: July 14, 2020
 27   ///
 28   ///

                                                  -1-
                      REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 2 of 13 Page ID #:283



  1         I.      INTRODUCTION
  2               Plaintiffs KEVIN ZHANG INC. (“KZI”) and KEVIN ZHANG (“Zhang” and
  3   collectively with KZI, the “Plaintiffs”) filed a Complaint for the sole purpose of
  4   punishing and silencing Defendant JOE ROZSA (“Rozsa” or “Defendant”) for his
  5   speech on a matter of public interest. After Mr. Rozsa properly brought a motion to
  6   dismiss pursuant to Rule 12(b)(6) and the California anti-SLAPP statute, Plaintiffs
  7   filed an opposition cynically alleging that Mr. Rozsa’s speech is solely commercial and
  8   therefore not entitled to the protections afforded by the anti-SLAPP statute. Plaintiffs
  9   base their “theory” that Mr. Rozsa’s speech is commercial upon conclusory allegations
 10   made in the Complaint that Mr. Rozsa is a competitor of Plaintiffs.
 11               The conclusory allegations are insufficient to paint Mr. Rozsa’s speech as
 12   commercial. Plaintiffs, in their Complaint, do not describe Plaintiffs’ product, explain
 13   what the product is, what it entails, and what it costs. Plaintiffs, in their Complaint, do
 14   not describe Mr. Rozsa’s alleged product, explain what the product is, what it entails,
 15   and what it costs. Plaintiffs in their Complaint do not allege that the communications
 16   made by Mr. Rozsa related in any way to Plaintiffs’ product nor that the
 17   communications by Mr. Rozsa attempted to sell any product belonging to Mr. Rozsa.
 18   Plaintiffs, specifically for the purpose of attempting to overcome an anti-SLAPP
 19   motion, state in conclusory manner that Rozsa’s speech existed solely in the
 20   commercial realm.
 21         II.     MR. ROZSA’S SPEECH DOES NOT FIT WITHIN THE EXCEPTION
 22                 OF CALIFORNIA CODE OF CIVIL PROCEDURE 425.17
 23               California Legislature enacted California Code of Civil Procedure Section
 24   425.17 in order to stop commercial defendants from bringing anti-SLAPP motions
 25   against consumer complaints for false advertising. In Metcalf v. U-Haul Internat.,
 26   Inc. (2004) 118 Cal.App.4th 1261, the Court explained:
 27   ///
 28   ///

                                                         -2-
                             REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 3 of 13 Page ID #:284



  1         The Legislature enacted the anti-SLAPP statute to prevent powerful
  2         plaintiffs from chilling the rights of defendants to participate in “the valid
  3         exercise of the constitutional rights of freedom of speech and petition for
  4         the redress of grievances.” (§ 425.16, subd. (a).) When the Legislature
  5         observed that commercial defendants were invoking the procedural
  6         protections of the anti-SLAPP statute by claiming their advertising
  7         impacted the public interest, it found this to be a “disturbing abuse” of the
  8         statute. It enacted section 425.17 to correct the abuse, creating
  9         classifications of litigants that are rationally related to a legitimate public
 10         purpose.
 11   (Metcalf v. U-Haul Internat., Inc. (2004) 118 Cal.App.4th 1261, 1267, emphasis
 12   added.)
 13         In order for the speech at issue to fall under the commercial exception under
 14   Section 425.17(c) “Plaintiff must show that Defendant is "primarily engaged in the
 15   business of selling or leasing goods or services." Id. § 425.17(c).” (New.Net, Inc. v.
 16   Lavasoft (C.D.Cal. 2004) 356 F.Supp.2d 1090, 1103.) “Just because Defendant
 17   operates a business and sells software products does not mean that Defendant
 18   is primarily engaged in the business of selling goods.” (Id. at 1103, emphasis added.)
 19         "[T]he category of commercial speech consists at its core of speech
 20         proposing a commercial transaction.'" Kasky v. Nike Inc., 27 Cal. 4th 939,
 21         956, 119 Cal. Rptr. 2d 296, 45 P.3d 243 (2002). Factors to be considered
 22         in that analysis are: (1) whether the statements are in a typical advertising
 23         format; (2) whether the statements refer to a commercial product; and (3)
 24         whether the defendant had an economic or commercial motivation for
 25         making the statements. Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60,
 26         66-68, 77 L. Ed. 2d 469, 103 S. Ct. 2875 (1983).
 27   (Id at 1111.)
 28   ///

                                                     -3-
                         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 4 of 13 Page ID #:285



  1         Speech is not advertising speech where it does not promote the speaker's
  2         product for sale or encourage a commercial transaction with the user. Id.
  3   (Id at 1111.)
  4         Plaintiff has failed to allege, in its Complaint and its opposition, much less show
  5   that Mr. Rozsa at any time, or at the time speech at issue in this matter was made, was
  6   “primarily engaged in the business of selling or leasing goods or services.”
  7   (Id. at 1103.) Plaintiff does not allege that Mr. Rozsa was advertising and does not
  8   allege that Plaintiffs’ product was mentioned by Mr. Rozsa. In fact, the Complaint only
  9   alleges three quotes to Mr. Rozsa. “Mr. Rozsa is alleged to have said that that Zhang
 10   1) “likes to cheat and lie” (Complaint, 8:11), 2) has “a complete lack of regard for
 11   humanity” (Complaint, 8:20), and 3) “deserve[s]” to be “punch[ed] in the fucking face”
 12   (Complaint, 8:23). None of the quotes have anything to do with Plaintiffs’ alleged
 13   product and/or Mr. Rozsa’s alleged product. Plaintiffs’ conclusory allegations that the
 14   matter involves commercial speech is ineffective to deem it so.
 15             “[A] plaintiff cannot frustrate the purposes of the SLAPP statute through
 16         a pleading tactic of combining allegations of protected and nonprotected
 17         activity under the label of one ‘cause of action.’ ” (Fox Searchlight
 18         Pictures, Inc. v. Paladino, supra, 89 Cal.App.4th at p. 308.) Where the
 19         allegations of constitutionally protected activity are not merely
 20         “incidental” to the unprotected conduct, the protections of section 425.16
 21         are implicated.
 22   (Scott v. Metabolife Internat., Inc. (2004) 115 Cal.App.4th 404, 419.)
 23      III.     PLAINTIFFS’ COMPLAINT DOES NOT, AS PLAINTIFFS
 24               ALLEGE, ATTRIBUTE NUMEROUS STATEMENTS TO MR.
 25               ROZSA
 26         As already referenced in the original Motion, the majority of the alleged
 27   statements made by Mr. Rozsa are not quoted verbatim in the Complaint. Plaintiffs
 28   place quotation marks around some of the alleged statements and fail to place quotation

                                                       -4-
                           REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 5 of 13 Page ID #:286



  1   marks around the vast majority of the alleged statements. Thus, the only inference that
  2   can be made from the Complaint is that Plaintiff alleges that Mr. Rozsa specifically
  3   made the statements placed within quotes. The other twenty-four (24) statements
  4   credited to Mr. Rozsa in the Complaint are not in fact what Mr. Rozsa is alleged to
  5   have said, but what Plaintiffs interpret. (Complaint 7:15 – 7:7:28; 8:1 – 8:24.)
  6         Plaintiffs argue that they need not quote the alleged statements verbatim.
  7   Plaintiffs rely upon Okun v. Supreior Court (1981) 29 Cal.3d 442, which states that
  8   “Less particularity is required when it appears that defendant has superior knowledge
  9   of the facts, so long as the pleading gives notice of the issues sufficient to enable
 10   preparation of a defense.” (Id at 458.) The statements allegedly giving rise to Plaintiffs’
 11   Complaint are on video. Thus, Plaintiff has the disparity of knowledge. Plaintiff knows
 12   exactly what statement(s) allegedly made by Mr. Rozsa in the videos lead Plaintiffs to
 13   the unquoted conclusions. Based upon the way the Complaint is arranged, Plaintiffs
 14   play hide the ball with the statements allegedly made by Mr. Rozsa, and would seek
 15   that Mr. Rozsa review the videos and attempt to distinguish what statements made in
 16   the videos relate to the non-quoted statements credited to Mr. Rozsa.
 17            “The general rule is that the words constituting an alleged libel must be
 18   specifically identified, if not pleaded verbatim, in the complaint. [Citations.]” (Kahn v.
 19   Bower (1991) 232 Cal.App.3d 1599, 1612, fn. 5.)
 20      IV.     THE MATTER IS AN ISSUE OF PUBLIC INTEREST
 21         As argued in the Motion, Plaintiffs voluntarily chose to enter into a public forum
 22   on a matter of public interest, deliberately publicizing and advertising Mr. Zhang’s
 23   “accomplishments”. Plaintiffs’ website proudly proclaims that Mr. Zhang is a public
 24   figure who has appeared in various well known publications such as Forbes, Yahoo!
 25   Finance, MSNBC, and Entrepreneur. Mr. Zhang has a YouTube channel with
 26   numerous videos and over 61,000 subscribers. Some videos have over 250,000 views.
 27   Plaintiffs in their Complaint state that “Kevin Zhang is a renowned eCommerce and
 28   digital marketing businessman and guru” (Complaint 5:14 – 5:15) “Zhang was selected

                                                     -5-
                         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 6 of 13 Page ID #:287



  1   to give the keynote address at the SEC Entrepreneurship Conference in March 2020,
  2   and is the featured eCommerce expert for MentorBox (an education startup featuring
  3   successful entrepreneurs and bestselling authors) and 100 Million Academy (an
  4   education startup considered to be the “Netflix of entrepreneurship” ” (Complaint 5:20
  5   – 5:23) and “Zhang has over 40,000 subscribers on YouTube, over 99,000 followers
  6   on Instagram” (Complaint 5:24 – 5:25.) When Mr. Zhang puts his accomplishments,
  7   his income, his residence and his personal history out into the public sphere via
  8   YouTube and Instagram, public refutations of Mr. Zhang’s bosts are foreseeable.
  9   Plaintiffs are completely disingenuous when they allege that Mr. Rozsa turned the
 10   private public or that Mr. Rozsa drummed up controversy because the Complaint
 11   shows the opposite to be true. Mr. Zhang intentionally and with planning made himself
 12   and his history and accomplishments a matter of public debate.
 13         In fact, the California Court of Appeal decided on January 21, 2004, that
 14         the contention that the internet is not a public forum is a peculiar
 15         contention that is difficult to take seriously. Barrett v. Rosenthal, 114 Cal.
 16         App. 4th 1379, 9 Cal. Rptr. 3d 142, 2004 Cal. App. LEXIS 76, *15 (2004).
 17         The court observed that the internet is a decentralized, global medium of
 18         communication that links people, institutions, corporations and
 19         governments around the world. Id. (citing ACLU v. Reno, 929 F. Supp.
 20         824, 831 (E.D. Pa. 1996)). Indeed, the U.S. Supreme Court theorized in
 21         affirming the Reno decision that the internet:
 22         Provides relatively unlimited, low-cost capacity for communication of all
 23         kinds . . . This dynamic, multifaceted [**38] category of communication
 24         includes not only traditional print and news services, but also audio,
 25         video, and still images, as well as interactive, real-time dialogue. Through
 26         the use of chat rooms, any person with a phone line can become a town
 27         crier with a voice that resonates farther than it could from any
 28



                                                     -6-
                         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 7 of 13 Page ID #:288



  1           soapbox. Through the use of web pages, mail exploders, and newsgroups,
  2           the same individual can become a pamphleteer.
  3   (New.Net, Inc. v. Lavasoft (C.D.Cal. 2004) 356 F.Supp.2d 1090, 1107.)
  4      V.      PLAINTIFFS DO NOT DENY THE AUTHENTICITY OF THE
  5              INTERVIEW OF MR. ZHANG CONDUCTED BY KEVIN BRENNER
  6           In the Motion, Defendant included excerpts of a video interview provided by
  7   Kevin Zhang to AdLeaks personality, Justin Brenner (“Brenner”) where Mr. Zhang
  8   publicly states (whether true or false) that he acquired used an unlimited credit line
  9   belonging to his former employer in order to obtain three hundred thousand dollars
 10   ($300,000) to fund his startup business. Mr. Rozsa thereafter formed opinions about
 11   how the law might apply to Mr. Zhang’s actions as alleged by Mr. Zhang in the public
 12   interviews he gave. Plaintiffs attempt to sweep the interview under the rug asserting
 13   that the interview given by Mr. Zhang and the statements made therein are
 14   impermissible hearsay. However, the statement was not provided for the truth, but for
 15   the fact that same statement was made by Mr. Zhang and therefore could justifiably
 16   cause Mr. Rozsa to rely on the statement. Moreover, the statements do fall under
 17   hearsay exceptions (Rule 804(b)(3)), and if true provide a complete defense. “Truth is
 18   a complete defense to defamation.” (Terry v. Davis Cmty. Church, 131 Cal. App. 4th
 19   1534, 1553 (Cal. Ct. App. 2005)).
 20      VI.     PLAINTIFFS’ FIRST CAUSE OF ACTION FOR DEFAMATION
 21              FAILS TO STATE A CLAIM
 22           Plaintiffs reliance on the “totality of the circumstances test” is misplaced
 23   because the “totality of the circumstances” cannot be tested without knowing what Mr.
 24   Rozsa explicitly stated. However, despite the ability to do so, Plaintiffs refuse to quote
 25   what Mr. Rozsa explicitly stated in Plaintiffs’ Complaint.
 26            “In determining whether a statement is libelous we look to what is explicitly
 27   stated as well as what insinuation and implication can be reasonably drawn from the
 28   communication.” (Forsher v. Bugliosi (1980) 26 Cal.3d 792, 803, emphasis added.)

                                                      -7-
                          REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 8 of 13 Page ID #:289



  1   “California courts have developed a ‘totality of the circumstances’ test to determine
  2   whether an alleged defamatory statement is one of fact or of opinion. First, the
  3   language of the statement is examined. For words to be defamatory, they must be
  4   understood in a defamatory sense.” (Baker v. L.A. Herald Exam'r (1986) 42 Cal.3d
  5   254, 260, emphasis added.)
  6      VII. PLAINTIFFS’ SECOND CAUSE OF ACTION FOR TRADE LIBEL
  7            FAILS TO STATE A CLAIM
  8         Under California law, "trade libel is an intentional disparagement of the
  9         quality of property, which results in pecuniary damage." Films of
 10         Distinction, Inc. v. Allegro Film Prods., 12 F. Supp. 2d 1068, 1081 (C.D.
 11         Cal. 1998). To prove trade libel, Plaintiff must show (1) a statement that
 12         (2) was false, (3) disparaging, (4) published to others in writing, (5)
 13         induced others not to deal with it, and (6) caused special
 14         damages. Atlantic Mut. Ins. Co. v. J. Lamb, Inc., 100 Cal. App. 4th 1017,
 15         1035, 123 Cal. Rptr. 2d 256 (2002); see also Leonardi v. Shell Oil Co.,
 16         216 Cal. App. 3d 547, 572, 264 Cal. Rptr. 883 (1989) ("A cause of action
 17         for damages for trade libel requires pleading and proof of special damages
 18         in the form of pecuniary loss.").
 19   (New.Net, Inc. v. Lavasoft (C.D.Cal. 2004) 356 F.Supp.2d 1090, 1113.)
 20         Again, nowhere in Plaintiffs Complaint do Plaintiffs allege that Mr. Rozsa made
 21   any statements about any product. In their Opposition Plaintiffs argue, in conclusory
 22   manner, that Mr. Rozsa made statements about Mr. Zhang and those statements are
 23   derogatory to Kevin Zhang Inc.’s products. Plaintiffs’ argument, even if believed, falls
 24   short of the pleading requirements of trade liable.
 25      VIII. PLAINTIFFS’ THIRD CAUSE OF ACTION FOR INVASION OF
 26            PRIVACY BY FALSE LIGHT FAILS TO STATE A CLAIM
 27         “When a false light claim is coupled with a defamation claim, the false light
 28   claim is essentially superfluous, and stands or falls on whether it meets the same

                                                     -8-
                         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 9 of 13 Page ID #:290



  1   requirements as the defamation cause of action.” (Eisenberg v. Alameda Newspapers
  2   (1999) 74 Cal.App.4th 1359, 1385, fn. 13, internal citations omitted.) “[A] ‘false light’
  3   cause of action ‘is in substance equivalent to . . . [a] libel claim, and should meet the
  4   same requirements of the libel claim . . . including proof of malice.’ ” (Briscoe v.
  5   Reader’s Digest Assn. (1971) 4 Cal.3d 529 543, internal citation omitted.)
  6      IX.    THE TORTIOUS INTERFERENCE CLAIMS
  7         Five elements must be alleged to support a claim for intentional interference
  8   with contractual relations. They are “(1) a valid contract between plaintiff and a third
  9   party; (2) defendant’s knowledge of this contract; (3) defendant’s intentional acts
 10   designed to induce a breach or disruption of the contractual relationship; (4) actual
 11   breach or disruption of the contractual relationship; and (5) resulting damage.” (Pacific
 12   Gas & Electric Co. v. Bear Stearns & Co. (1990) 50 Cal.3d 1118, 1126 (PG&E).)
 13   Plaintiffs’ Complaint does not adequately establish the existence of contracts, the terms
 14   of the contracts, the interference upon same contracts, and that Mr. Rozsa had any
 15   knowledge of the alleged contracts or the parties involved in the contracts.
 16         A claim for intentional interference with prospective economic advantage must
 17   allege “(1) an economic relationship containing the probability of future economic
 18   benefit to plaintiff; (2) knowledge by defendant of the relationship; (3) intentional
 19   acts by the defendant designed to disrupt the relationship; (4) actual disruption of the
 20   relationship; and (5) damages to plaintiff proximately caused by defendant's acts.”
 21   (New.Net, Inc. v. Lavasoft (C.D.Cal. 2004) 356 F.Supp.2d 1090, 1113-1114.)
 22         “Accordingly, the Plaintiff must establish that the "defendant not only
 23   knowingly interfered with the plaintiff's expectancy, but engaged in conduct that was
 24   wrongful by some legal measure other than the fact of interference itself." ” (Id at 1114,
 25   citations omitted.)
 26         Additionally, to prove this tort, Plaintiff must establish that it was reasonably
 27   probable that economic advantage would have been realized but for Defendant's
 28   interference. (Id at 1114, citations omitted.)

                                                        -9-
                            REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 10 of 13 Page ID #:291



  1           Finally, because the motive or purpose to disrupt an ongoing business
  2   relationship is of central concern to tortious interference cases, a strong showing of
  3   such intent is required. (Id at 1114, citations omitted.)
  4           Despite conclusory statements otherwise, Plaintiffs fail to plead the prospective
  5   contractual relations, the basis for the relations, the parties involved, the interference,
  6   and Mr. Rozsa’s knowledge of the alleged contracts or the parties involved in the
  7   contracts and Mr. Rozsa’s intentional acts to disrupt the future economic advantage.
  8      X.      PLAINTIFFS’ SEVENTH CAUSE OF ACTION FOR CIVIL
  9              HARASSMENT FAILS DUE TO STATUTORY DEADLINE
 10           Plaintiff intentionally misstates California Code of Civil Procedure 527.6(g). It
 11   states “Within 21 days, or, if good cause appears to the court, 25 days from the date
 12   that a petition for a temporary order is granted or denied, a hearing shall be held on the
 13   petition. If a request for a temporary order is not made, the hearing shall be held within
 14   21 days, or, if good cause appears to the court, 25 days, from the date that the petition
 15   is filed.” (Cal Code Civ Proc § 527.6, emphasis added)
 16           The Complaint (i.e. petition) was filed on July 14, 2020. The Plaintiffs sought
 17   both a temporary and permanent restraining order. (Complaint 27:16-27:18.) More
 18   than twenty-one days have lapsed and the matter has not come for hearing before the
 19   Court. By its own nature, Plaintiffs’ cause of action under this section has expired.
 20      XI.     Plaintiffs’ Eighth and Ninth Causes of Action for Aiding and Abetting,
 21              and Conspiracy to Commit Breach of Fiduciary Duty Fail to State a
 22              Claim
 23           Plaintiffs, in their opposition argue that employees are bound by the fiduciary
 24           duty of loyalty.
 25           “Business and Professions Code section 16600 has consistently been
 26           interpreted as invalidating any employment agreement that unreasonably
 27           interferes with an employee's ability to compete with an employer after
 28           his or her employment ends. (See Muggill v. Reuben H. Donnelley Corp.

                                                      -10-
                          REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 11 of 13 Page ID #:292



  1            (1965) 62 Cal.2d 239, 242 [42 Cal. Rptr. 107, 398 P.2d 147].) However,
  2            the statute does not affect limitations on an employee's conduct or duties
  3            while employed.
  4   (Techno Lite, Inc. v. Emcod, LLC (2020) 44 Cal.App.5th 462, 471 [257 Cal.Rptr.3d
  5   643].)
  6   However, the Complaint does not allege that “Consultant” was an employee. The
  7   Complaint states:
  8                  36.    During the relevant time period, Plaintiffs employed DOE
  9            Defendant No. 1 as a consultant (“Consultant”) to perform certain
 10            technology-related tasks including post moderation (including responding
 11            to student questions on online groups) and to provide student insight
 12            reports (including common student hurdles, problem areas and feedback).
 13   Complaint (11:24 – 11:26.)
 14            “ ‘[B]efore a person can be charged with a fiduciary obligation, he must either
 15   knowingly undertake to act on behalf and for the benefit of another, or must enter into
 16   a relationship which imposes that undertaking as a matter of law.” (Cleveland v.
 17   Johnson (2012) 209 Cal.App.4th 1315, 1338.)
 18            Plaintiff does not allege that Consultant knowingly undertook any fiduciary
 19   duties.
 20         XII. CONCLUSION
 21            Amendment is futile when “allegation of other facts consistent with the
 22   challenged pleading could not possibly cure the deficiency.” (Bonanno v. Thomas (9th
 23   Cir. 1962) 309 F.2d 320, 322.) Accordingly, Defendant requests that the Complaint be
 24   dismissed without leave to amend.
 25   ///
 26   ///
 27   ///
 28   ///

                                                       -11-
                           REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 12 of 13 Page ID #:293



  1

  2

  3   Date: September 21, 2020          LAW OFFICES OF MOSES S. BARDAVID
  4
                                                                      Digitally signed by Moses S. Bardavid
  5                                                                   DN: cn=Moses S. Bardavid, o=Law
                                                                      Offices of Moses S. Bardavid, ou,
  6                                                                   email=mbardavid@hotmail.com,
                                                                      c=US
  7                                                                   Date: 2020.09.21 18:32:14 -07'00'
                                       _____________________________________
  8                                    Moses S. Bardavid, Esq.
                                       Attorney for Defendant
  9
                                       JOE ROZSA
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                   -12-
                       REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
Case 2:20-cv-06247-SVW-AFM Document 20 Filed 09/21/20 Page 13 of 13 Page ID #:294



  1                               CERTIFICATE OF SERVICE
  2   I hereby certify that on September 21, 2020, I electronically filed the foregoing
  3   document entitled REPLY IN SUPPORT OF MOTION TO DISMISS COMPAINT
  4   with the Clerk of the Court for the United States District Court, Central District of
  5   California using the CM/ECF system and served a copy of same upon all counsel of
  6   record via the Court's electronic filing system.
  7
                                                            Digitally signed by Moses S.
                                                            Bardavid
  8
                                                            DN: cn=Moses S. Bardavid, o=Law
                                                            Offices of Moses S. Bardavid, ou,
  9                                                         email=mbardavid@hotmail.com,
                                                            c=US
 10                                                         Date: 2020.09.21 18:32:33 -07'00'
                                         _____________________________________
 11                                      Moses S. Bardavid, Esq.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                     -13-
                         REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT
